UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 00-4630
RA’QWON LA’RICKY CRAWFORD,
a/k/a Raqwon Laricky Crawford,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                          (CR-99-124-V)

                      Submitted: May 10, 2001

                      Decided: May 23, 2001

  Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Scott Haden Gsell, LAW OFFICE OF SCOTT GSELL, Charlotte,
North Carolina, for Appellant. C. Nicks Williams, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.
2                     UNITED STATES v. CRAWFORD
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Ra’Qwon La’Ricky Crawford was convicted pursuant to his guilty
plea of being a felon in possession of a firearm. Crawford’s attorney
has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), alleging that the district court erred by denying Craw-
ford’s request for an additional one level downward adjustment under
U.S.S.G. § 3E1.1(b)(2).1 Although advised of his right to file a pro se
supplemental brief, Crawford has not done so. Finding no reversible
error, we affirm.

   Pursuant to U.S.S.G. § 3E1.1(b)(2), a defendant is entitled to an
additional one level reduction in his base offense level if he enters a
timely guilty plea, thus allowing the Government to avoid the expense
of preparing for trial. In the present case, the district court found that
Crawford’s guilty plea, entered on the day of trial, was untimely. We
review the district court’s decision for clear error and find none.2 The
jury had already been selected and was waiting in the jury room to
be seated. Such a "last minute" guilty plea is inconsistent with com-
plete acceptance of responsibility.3

   We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.
The court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
    1
    U.S. Sentencing Guidelines Manual (2000).
    2
    United States v. Jones, 31 F.3d 1304, 1315 (4th Cir. 1994).
  3
    See United States v. Altier, 91 F.3d 953, 958-59 (7th Cir. 1996) (hold-
ing that a plea entered the day before trial was untimely).
                    UNITED STATES v. CRAWFORD                      3
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.

   We therefore affirm Crawford’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                        AFFIRMED